Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/2022 has been entered.

The instant application having Application No. 15/757,347 has claims 1-3 and 5-10 pending in the application filed on 03/03/2018; there is 1 independent claim and 8 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on April 24, 2022 in response to PTO Office Action dated January 24, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-3 and 5-10



Independent Claim 1

Applicant argues on pages 5 and 6 in regards to the independent claim 1, “Para. [0009] of Alesiani specifically describes a process to determine a candidate point which does not hit an obstacle, the candidate point being within a parent region as a center point of a child region, and if an obstacle is encountered then the collision point where the obstacle intersects the region is determined and the current region and neighbor regions are adapted in their size such that the distance between its center to a closest collision point is lower wherein overlapping regions are defined as “neighbor” regions (see column 4, lines 28-36 of U.S. Pat. No. 5,999,881A1). That is, para. [0009] of Alesiani specifically describes the adjustment of the radius of the current region and neighbor regions based on the collision point; and fails to teach ‘before the graph search step, a verification step, by the processor, of verifying whether the start vertex and the target vertex are located in a mutually neighboring region’ ”.

Examiner respectfully disagrees with arguments on pages 5 and 6 in regards to the independent claim 1.  The combination of Geisberger et al (US PGPUB 20160341560), Delling et al (US PGPUB 20120250535, herein after known as Delling_2), Mohsini et al (US PGPUB 20060247849) and Chen et al (US PGPUB 20170344558) teaches all the limitations of the independent claim 1.  Mohsini (Paragraph [0023]) teaches “and before the graph search step, a verification step, by the processor, of verifying whether the start vertex and the target vertex are located in a mutually neighboring region”.  The argument for Alesiani is moot.   

Applicant argues on page 6 in regards to the independent claim 1, “Paragraph [0087] of Alesiani describes the use case of a local growing tree for area covering wherein, at each iteration, all neighbor nodes are preferably stored and new nodes are avoided to be added when they are neighbors at a distance closer than the minimum radius Rmin. This means that new nodes are not added on the generated graph for resolving the path planning problem when the distance between neighbor nodes is closer than the set value. The Office Action asserts ‘no adding of new nodes’ means that no search is performed and thus teaches the feature ‘the shortest path is not searched for along a hierarchical graph-based path’. Applicant respectfully submits, however, that Alesiani does not mention, teach, or suggest the feature ‘search along an abstract graph’ at all and that it should not be considered to teach that, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path, i.e., an abstract graph. Accordingly, applicant respectfully submits that para. [0087] of Alesiani fails to teach ‘wherein, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path’ ”.

Examiner respectfully disagrees with arguments on page 6 in regards to the independent claim 1.  The combination of Geisberger et al (US PGPUB 20160341560), Delling et al (US PGPUB 20120250535, herein after known as Delling_2), Mohsini et al (US PGPUB 20060247849) and Chen et al (US PGPUB 20170344558) teaches all the limitations of the independent claim 1.  Mohsini (Paragraph [0023]) teaches “wherein, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path”.  The argument for Alesiani is moot.   

Applicant argues on pages 6 and 7 in regards to the independent claim 1, “Paragraph [0066] of Alesiani describes an embodiment wherein the nodes are added along the direct path to the destination and determination condition is only applied when the end node set is reached by a partial path with steps a)-g) performed and the new parent node being a node representing an end state of the end state set with lower overall cost. However, the features of adding nodes along the direct path to the destination and applying the determination condition cannot be considered to correspond to searching the direct path without using the abstract graphs when the start vertex and the target vertex are located in the mutually neighboring region. That is, this does not teach that a direct path between the start vertex and the target vertex is searched for, without using the abstract graphs, when the start vertex and the target vertex are located in the mutually neighboring region”.

Examiner respectfully disagrees with arguments on pages 6 and 7 in regards to the independent claim 1.  The combination of Geisberger et al (US PGPUB 20160341560), Delling et al (US PGPUB 20120250535, herein after known as Delling_2), Mohsini et al (US PGPUB 20060247849) and Chen et al (US PGPUB 20170344558) teaches all the limitations of the independent claim 1.  Delling_2 (Paragraph [0025]) teaches “but a direct path between the start vertex and the target vertex is searched for without using the first and second abstract graphs, whereby time cost and data throughput are minimized”.  The argument for Alesiani is moot.   

Applicant argues on pages 7 and 8 in regards to the independent claim 1, “For the foregoing reasons, Applicant respectfully submits that Alesiani fails to teach the features ‘before the graph search step, a verification step, by the processor, of verifying whether the start vertex and the target vertex are located in a mutually neighboring region, wherein, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path but a direct path between the start vertex and the target vertex is searched for without using the first and second abstract graphs’ wherein the target space is a physical space which may be a part of a building, a floor of a building, or an entire building if necessary and is configured by a grid map and divided into regions to set the start vertex and the target vertex. That is, this does not teach that a direct path between the start vertex and the target vertex is searched for, without using the abstract graphs, when the start vertex and the target vertex are located in the mutually neighboring region.  However, neither Geisberger nor Delling2 nor Chen teaches the above features of the present invention”.

Examiner respectfully disagrees with arguments on pages 6 and 7 in regards to the independent claim 1.  For reasons specified supra, the combination of Geisberger et al (US PGPUB 20160341560), Delling et al (US PGPUB 20120250535, herein after known as Delling_2), Mohsini et al (US PGPUB 20060247849) and Chen et al (US PGPUB 20170344558) teaches all the limitations of the independent claim 1.  Thus the applicant’s argument for Alesiani, Geisberger, Delling2 and Chen is incorrect.  Thus the claim 1 is not allowable.   

Dependent Claims 2-3 and 5-10


Applicant argues on page 9 in regards to the dependent claims 2-3 and 5-10, “Regarding claims 2-3 and 5-10, the claims depend on the independent claim 1, and therefore include all the elements of claim 1, and further recite one or more additional elements or recite one or more elements of claim 1 more specifically. Accordingly, Applicant respectfully submits that claims 2-3 and 5-10 are allowable for at least the same reasons that claim 1 is allowable”.

Examiner respectfully disagrees with arguments on page 9 in regards to the dependent claims 2-3 and 5-10.  For the reasons specified supra for the independent claim 1, the claims 2-3 and 5-10 are not allowable.  
.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Geisberger et al (US PGPUB 20160341560) in view of Delling et al (US PGPUB 20120250535, herein after known as Delling_2) and in further view of Mohsini et al (US PGPUB 20060247849) and Chen et al (US PGPUB 20170344558). 

As per claim 1:
Geisberger teaches:
“A hierarchical graph-based path search method comprising” (Paragraph [0004] and Paragraph [0006] (a computer-implemented method of determining routes in geographic areas using contraction hierarchies includes)) 
“a first graph abstraction step, by the processor, of configuring a target space by a grid map and dividing the target space into regions to set a start vertex and a target vertex” (Paragraph [0006], Paragraph [0030] and Paragraph [0034] (a user can download to a user device using one or more processors, from a remote server first graph data associated with a first geographic region at a first time, the graph data modeling the travel segment network can be used to compute a route from the origin to the destination and the graph includes a plurality of vertices)).
Geisberger does not EXPLICITLY discloses: the target space being a physical space; and generating a first abstract graph by defining each vertex of the divided region as a basic hub; a second graph abstraction step , by the processor, of defining vertices having a high degree centrality among vertices of each region of the first abstract graph as second basic hubs, the vertices having a high degree centrality being extracted by an social network analysis (SNA') technique; and generating a second abstract graph by connecting the second basic hubs; a graph search step, by the processor, of searching a shortest path between the start vertex and the target vertex in the second abstract graph; a materialization step, by the processor, of projecting and materializing the path discovered in the graph search step onto the grid map; and before the graph search step, a verification step, by the processor, of verifying whether the start vertex and the target vertex are located in a mutually neighboring region; wherein, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path; but a direct path between the start vertex and the target vertex is searched for without using the first and second abstract graphs, whereby time cost and data throughput are minimized.
However, Delling_2 teaches:
“and generating a first abstract graph by defining each vertex of the divided region as a basic hub” (Paragraph [0004] and Paragraph [0025] (the graphs with labels are generated and a label for a vertex v is a set of hubs to which the vertex v stores a direct connection)) 
“a graph search step, by the processor, of searching a shortest path between the start vertex and the target vertex in the second abstract graph” (Paragraph [0005], Paragraph [0025] and Paragraph [0059] (for two points, a source (s) and a destination (t), share at least one hub on the shortest s-t path in a multiprocessor system))
 “a materialization step, by the processor, of projecting and materializing the path discovered in the graph search step onto the grid map” (Paragraph [0019], Paragraph [0020] and Paragraph [0059] (using the multiprocessors, the user of the computing device, as a result of the supported network medium, is able to access network resources including a map routing service on a map routing server containing physical locations, street addresses, along with routing information and the map routing server produces a shortest path among the locations stored in the database for reaching the destination location from the start location))
“but a direct path between the start vertex and the target vertex is searched for without using the first and second abstract graphs, whereby time cost and data throughput are minimized” (Paragraph [0025] (a labeling technique may be used in the determination of point-to-point shortest paths, using a labeling technique for determining a shortest path between two locations  where a label for a vertex v is a set of hubs to which the vertex v stores a direct connection)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Delling_2 and apply them on teachings of Geisberger for “and generating a first abstract graph by defining each vertex of the divided region as a basic hub; a graph search step, by the processor, of searching a shortest path between the start vertex and the target vertex in the second abstract graph; a materialization step, by the processor, of projecting and materializing the path discovered in the graph search step onto the grid map; but a direct path between the start vertex and the target vertex is searched for without using the first and second abstract graphs, whereby time cost and data throughput are minimized”.  One would be motivated as by varying the way the cost is calculated for each road, shortest paths can be generated for the quickest, shortest, or preferred routes (Delling_2, Paragraph [0002]).
Geisberger and Delling_2 do not EXPLICITLY disclose: the target space being a physical space; a second graph abstraction step , by the processor, of defining vertices having a high degree centrality among vertices of each region of the first abstract graph as second basic hubs, the vertices having a high degree centrality being extracted by an social network analysis (SNA') technique; and generating a second abstract graph by connecting the second basic hubs; and before the graph search step, a verification step, by the processor, of verifying whether the start vertex and the target vertex are located in a mutually neighboring region; wherein, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path.
However, in an analogous art, Mohsini teaches:
 “the target space being a physical space” (Paragraph [0026] (Each node preferably corresponds to a particular location or destination in a two story hospital building with first and second floor))
“and before the graph search step, a verification step, by the processor, of verifying whether the start vertex and the target vertex are located in a mutually neighboring region” (Paragraph [0023] (the weight estimates are determined to all vertices adjacent (in the neighboring region) to the currently selected vertex (start vertex)))
“wherein, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path” (Paragraph [0023] (the shortest-path-weight includes a sequence of connections between vertices that begins at an initial vertex (start vertex)  and ends at a terminal vertex (target vertex) where the minimum current shortest path estimate among those whose shortest weights have not yet been determined, and then updates the weight estimates to all vertices adjacent to the currently selected vertex)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Mohsini and apply them on teachings of Geisberger and Delling_2  for “the target space being a physical space; and before the graph search step, a verification step, by the processor, of verifying whether the start vertex and the target vertex are located in a mutually neighboring region; wherein, when the start vertex and the target vertex are located in the mutually neighboring region, the shortest path is not searched for along a hierarchical graph-based path”.  One would be motivated as the algorithm presented is to find an optimal path from one nodal location to another, where the presented algorithm significantly improves on current available algorithms well known to those of ordinary skill in the art, and is a calculation of a shortest path between two points in a two-dimensional plane (Mohsini, Paragraph [0021]).
Geisberger, Delling_2 and Mohsini do not EXPLICITLY disclose: a second graph abstraction step, by the processor, of defining vertices having a high degree centrality among vertices of each region of the first abstract graph as second basic hubs, the vertices having a high degree centrality being extracted by an social network analysis (SNA') technique; and generating a second abstract graph by connecting the second basic hubs.
However, in an analogous art, Chen teaches:
 “a second graph abstraction step, by the processor, of defining vertices having a high degree centrality among vertices of each region of the first abstract graph as second basic hubs, the vertices having a high degree centrality being extracted by an social network analysis (SNA') technique” (Paragraph [0004], Paragraph [0008] and Paragraph [0031] (using one or more processors, centrality can be used when applying the one or more workloads to generate importance factors and correlations between nodes or vertices in the correlation graph and the social network analysis is used to extract the centrality and using the indicators of centrality to identify the most important vertices within a graph)) 
“and generating a second abstract graph by connecting the second basic hubs” (Paragraph [0030] (correlation module is used to generate a correlation graph where the workload may be applied using the centrality determination (second basic hubs))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Chen and apply them on teachings of Geisberger, Delling_2 and Mohsini for “a second graph abstraction step, by the processor, of defining vertices having a high degree centrality among vertices of each region of the first abstract graph as second basic hubs, the vertices having a high degree centrality being extracted by an social network analysis (SNA') technique; and generating a second abstract graph by connecting the second basic hubs”.  One would be motivated as centrality is used in graph theory and network analysis using indicators of centrality to identify the most important vertices within a graph (Chen, Paragraph [0004]).

As per claim 3:
Geisberger, Delling_2, Mohsini and Chen teach the method as specified in the parent claim 1 above. 
Geisberger further teaches:
“wherein a search for escaping an initial region in which the start vertex and the target vertex are located is performed by searching for a shortest path with respect to the first abstract graph, and a search after escaping the initial region is performed by searching for the shortest path with respect to the second abstract graph” (Paragraph [0021] and Paragraph [0022] (the first graph data and the second graph data can be used to perform a search for a shortest path through the graph data, the nodes associated with the boundary segments in the first graph data can be matched and stitched with nodes associated with the same boundary segments in the second graph data and an accelerated bi-directional graph search can be performed in the stitched graph such that the search is guided within the first and second graph data)).

As per claim 5:
Geisberger, Delling_2, Mohsini and Chen teach the method as specified in the parent claim 1 above. 
Delling_2 further teaches:
“wherein the graph search step comprises searching for a shortest path by using a predetermined algorithm” (Paragraph [0004] (a hub based labeling algorithm is described that is substantially faster than known techniques))
“and the predetermined algorithm is performed from the start vertex to the target vertex, and at the same time, the predetermined algorithm is performed from the target vertex to the start vertex” (Paragraph [0005] (for two points (a source and a destination), there are two labels and the hubs are determined that appear in both labels, and this information is used to find the shortest distance)).

Claims 2 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Geisberger et al (US PGPUB 20160341560) in view of Delling et al (US PGPUB 20120250535, herein after known as Delling_2) and in further view of Mohsini et al (US PGPUB 20060247849), Chen et al (US PGPUB 20170344558) and Ye et al (US PGPUB 20160377442). 

As per claim 2:
Geisberger, Delling_2, Mohsini and Chen teach the method as specified in the parent claim 1 above. 
Geisberger, Delling_2, Mohsini and Chen do not EXPLICITLY disclose: after the second graph abstraction step, an n-th graph abstraction step, where n is an integer of 3 or more, of defining vertex having a high degree centrality among the vertices of each region of n-1 abstract graph as n-th basic hubs; and generating an n-th abstract graph by connecting the n-th basic hubs; wherein the graph search step sets the start vertex and the target vertex in the n-th abstract graph and searches for a shortest path between the start vertex and the target vertex.
However, Ye teaches:
“after the second graph abstraction step, an n-th graph abstraction step, where n is an integer of 3 or more, of defining vertex having a high degree centrality among the vertices of each region of n-1 abstract graph as n-th basic hubs” (Paragraph [0041] and Paragraph [0042] (abstraction or partitioning can be achieved by partitioning graph G into N parts where vertices in each part are closely connected that is given N > 0, a new graph G’ = (V’,E’) where V’ = [V1, V2 .. Vn] ))
 “and generating an n-th abstract graph by connecting the n-th basic hubs” (Paragraph [0039]  and Paragraph [0041] (Paragraph [0039]  and Paragraph [0041] (the graph is represented by G=(V, E), where V is a set of vertices, E a set of edges linking vertices and a new graph G'=(V', E') can be constructed from G such that V'=[V1, V2. . . , Vn], V' is an N-partition of V, and E'=[all edges from E that link two clusters Vi and Vj]))
“wherein the graph search step sets the start vertex and the target vertex in the n-th abstract graph and searches for a shortest path between the start vertex and the target vertex” (Paragraph [0036] (a shortest path between the source node and target node is desired, some of the nodes may be border nodes which are on the "edge" of a region and connect with a border node of another region such that any shortest path between v and vi of Vi does not fall outside of Vi)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Ye and apply them on teachings of Geisberger, Delling_2, Mohsini and Chen for “after the second graph abstraction step, an n-th graph abstraction step, where n is an integer of 3 or more, of defining vertex having a high degree centrality among the vertices of each region of n-1 abstract graph as n-th basic hubs; and generating an n-th abstract graph by connecting the n-th basic hubs; wherein the graph search step sets the start vertex and the target vertex in the n-th abstract graph and searches for a shortest path between the start vertex and the target vertex”.  One would be motivated as a high level abstraction/partitioning of graph is vital to the efficiency of Single Pair Shortest Path (SPSP) solutions (Ye, Paragraph [0039]). 

As per claim 10:
Geisberger, Delling_2, Mohsini, Chen and Ye teach the method as specified in the parent claim 2 above. 
Ye further teaches:
“wherein a search for escaping an initial region in which the start vertex and the target vertex are located is performed by searching for a shortest path with respect to the first abstract graph, and a search after escaping the initial region is performed by searching for the shortest path with respect to the n-th abstract graph” (Paragraph [0036] and Fig. 1 (it includes a plurality of nodes divides into a plurality of regions, also includes a source node and a target node,   a shortest path between the source node and target node is desired, some of the nodes may be border nodes which are on the "edge" of a region and connect with a border node of another region)).

Claim 6 is rejected under 35 U.S.C.103 as being unpatentable over Geisberger et al (US PGPUB 20160341560) in view of Delling et al (US PGPUB 20120250535, herein after known as Delling_2) and in further view of Mohsini et al (US PGPUB 20060247849), Chen et al (US PGPUB 20170344558) and Tabatabaei et al (US PGPUB 20170094592). 

As per claim 6:
Geisberger, Delling_2, Mohsini and Chen teach the method as specified in the parent claim 1 above. 
Geisberger, Delling_2, Mohsini and Chen do not EXPLICITLY disclose: A path search method in an Internet of Things (IoT) environment using the hierarchical graph-based path search method; wherein, the IoT environment comprises an IoT layer and a server layer, and the server layer searches for a shortest path by using the hierarchical graph-based path search method.
However, Tabatabaei teaches:
“A path search method in an Internet of Things (IoT) environment using the hierarchical graph-based path search method” (Paragraph [0001] and Paragraph [0013] (the extension of the current Internet, integrating real world data and providing autonomous or user-mediated interactions with the real world objects over the Internet is often described under the umbrella term of the "Internet of Things" (IoT), the IoT discovery services process the queries and discover the data in a distributed environment where the proposed search and discovery mechanisms use the attributes of each individual data that are indexed and stored in DSs)
 “the IoT environment comprises an IoT layer and a server layer, and the server layer searches for a shortest path by using the hierarchical graph-based path search method” (Paragraph [0028]  and Paragraph [0106] and Paragraph [0108] (the discovery server can be part of a hierarchical arrangement of layers of discovery servers, the query is processed form the upper layer and other DSs in that higher layer are queried according to their probability estimation for the queried data and the FINDPATH and SEARCH methods process the identification of the most probable or shortest path)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Tabatabaei and apply them on teachings of Geisberger, Delling_2, Mohsini and Chen for “A path search method in an Internet of Things (IoT) environment using the hierarchical graph-based path search method; wherein, the IoT environment comprises an IoT layer and a server layer, and the server layer searches for a shortest path by using the hierarchical graph-based path search method”.  One would be motivated as IoT data can be provided to the clients without requiring knowing the actual source of the information solutions and the data can be discovered in a distributed environment (Tabatabaei, Paragraph [0013]).

Claims 7-9 are rejected under 35 U.S.C.103 as being unpatentable over Geisberger et al (US PGPUB 20160341560) in view of Delling et al (US PGPUB 20120250535, herein after known as Delling_2) and in further view of Mohsini et al (US PGPUB 20060247849), Chen et al (US PGPUB 20170344558),  Tabatabaei et al (US PGPUB 20170094592) and Van et al (US PGPUB 20140132183). 

As per claim 7:
Geisberger, Delling_2, Mohsini, Chen and Tabatabaei teach the method as specified in the parent claim 6 above. 
Tabatabaei further teaches:
“a context information collection step of collecting, by the IoT layer, context information in the target space in real time and transmitting the collected context information to the server layer” (Paragraph [0003] and Fig. 2 (a holistic overview of the key components that are typically involved in data collection, dissemination and discovery in the IoT systems where the data can be stored for longer-term in Information Repositories (IRs) over the network including indexing processing the data that are stored in network and are provided as the Discovery Servers (DSs) for querying from client))
“a path guide step of, when the IoT layer receives the shortest path, guiding a user to the shortest path by using devices constituting the IoT” (Paragraph [0143] (an interface can be used to assist user to control and/or configure functionalities related to scalable device discovery in an IoT system and also could be used to update the parameters related to probabilistic models and/or the parameters related to the update process)).
Also, Geisberger further teaches:
“a path search step of, when the dangerous situation information is generated, searching for the shortest path by using the hierarchical graph-based path search method” (Paragraph [0021] (the first graph data and the second graph data can be used to perform a search (e.g. a contraction hierarchies style search) for a shortest path through the graph data))
“a shortest path transmission step of transmitting, by the server layer, the discovered shortest path to the IoT layer” (Paragraph [0024] (the graph data can be processed at a server hosting a geographic information system and the processed graph data can be downloaded to a client device (IOT layer) to ensure that appropriate boundary segments are preserved and visited during a search for a shortest path)).
Geisberger, Delling_2, Mohsini, Chen and Tabatabaei do not EXPLICITLY disclose: a dangerous situation information generation step of determining, by the server layer, a current situation as a dangerous situation when the received context information or a combination of the received context information satisfies a predetermined condition, and generating dangerous situation information.
However, Van teaches:
“a dangerous situation information generation step of determining, by the server layer, a current situation as a dangerous situation when the received context information or a combination of the received context information satisfies a predetermined condition, and generating dangerous situation information” (Paragraph [0034] (the lighting system may further comprise one or more sensors that may be used to detect an emergency or dangerous situation and in case of predefined emergency or dangerous conditions, this may define an emergency situation or power failure, which triggers use of the emergency lighting)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Van and apply them on teachings of Geisberger, Delling_2, Mohsini, Chen and Tabatabaei for “a dangerous situation information generation step of determining, by the server layer, a current situation as a dangerous situation when the received context information or a combination of the received context information satisfies a predetermined condition, and generating dangerous situation information”.  One would be motivated as the control unit may be configured to control the lighting function of the light sources (and choose the desired function dependent upon the conditions such as normal and emergency (Van, Paragraph [0020]).

As per claim 8:
Geisberger, Delling_2, Mohsini, Chen, Tabatabaei and Van teach the method as specified in the parent claim 7 above. 
Geisberger further teaches:
“a path re-search step of searching for a new shortest path when the server layer determines from the received context information that an obstacle occurs on the shortest path, and transmitting the newly discovered shortest path to the IoT layer” (Paragraph [0029] (for a search for a route from an origin to a destination in the same geographic region, boundary segments associated with the outermost padding ring can be visited and stitched to the sparse graph in the event the shortest path can require a long detour over travel segments modeled by the sparse graph)).
Also, Tabatabaei further teaches:
“a new shortest path guide step of guiding, by the IoT layer, the user to the new shortest path” (Paragraph [0143] (an interface can be used to assist user to control and/or configure functionalities related to scalable device discovery in an IoT system)).

As per claim 9:
Geisberger, Delling_2, Mohsini, Chen and Tabatabaei and Van teach the method as specified in the parent claim 7 above. 
Van further teaches:
“wherein the IoT layer comprises a lighting device, and the path guide step comprises guiding the user to the shortest path by flickering or color change of the lighting device on the shortest path” (Paragraph [0009] (intuitively guiding a human to a reference location, such as an emergency exit, with a lighting system, wherein the lighting system comprises a plurality of light sources, by providing with the light sources along a pathway to the reference location light with an intensity dependent upon the distance to the reference location, wherein the intensity of the light increases with decreasing distance to the reference location)).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldberg et al, (US PGPUB 20080122848), An algorithm referred to as REAL for the point-to-point shortest path problem combines A* search with landmark-based lower bounds and reach-based pruning. A symbiosis of these techniques is described, which gives a range of time and space tradeoffs, including those that improve both of these complexity measures.
Schmidt et al, (US PGPUB 20120246193), A method for determining a target path for a model-based control system. The model-based control system includes a directed acyclic graph, where the directed acyclic graph includes a plurality of vertices interconnected by a plurality of edges. The method includes the steps of performing a depth-first search of the directed acyclic graph for the target path. The depth-first search is operative to return an explicit solution or an implicit solution, wherein the implicit solution is determined using a heuristic. The method further includes determining if the depth-first search returned an explicit solution or an implicit solution, and if the depth-first search returned an implicit solution, constructing the target path from the implicit solution.
Jin et al, (US PGPUB 20130339352), it provides systems, methods, and software for determining the shortest distance between vertices in relatively large graphs. In an embodiment a method includes identifying an original graph comprising a plurality of nodes and a plurality of edges, identifying a plurality of hub nodes from within the original graph, creating a hub matrix comprising the plurality of hub nodes and the shortest distance between the plurality of hub nodes, and determining a shortest distance between the at least two nodes using the original graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163